Title: To George Washington from Major General John Sullivan, 24 July 1778
From: Sullivan, John
To: Washington, George


          
            My Dear General
            Providence July 24th 1778
          
          I had Last Evening the honor of Receiving your Excellencys favor of the 17th Instant
            & Shall immediately make Every preparation mentioned. I had previous to the Receipt Sent two Expresses Informing your
            Excy of the Reinforcements Sent by the Enemy to Rhode Island & Inclosed you the
            Intelligence I had obtained Those Letters must Reach Yr Excy before this. by the Last of which you will find that the Militia are already
            Called for the Reasons therein mentioned; which Steps I hope will meet your Excys
            approbation. So that the Number of troops your Excy mentions will be on the Ground the
            magazines were forming & I hope will Soon be adequate to the purpose the Pilots
            will be Ingaged & Every thing Shall be in perfect Readiness. I Inclose your
            Excellencey The Intelligence Received from the Island Since the Last Express was Sent
              off. I Should more frequently have informed Your
            Excellencey of my Situation but nothing material had Turned up on Either Side from the
            time I gave Information to the time I Sent the Two Last mentioned Expresses. &
            as I Sensibly felt for your Excellecy ⟨in⟩ y⟨o⟩ur perplexed Situation I did not wish to
            Deprive you of a Single moment That might offer itself to Releve you from your weight of
            Business By any Relation from this Quarter which was not material your Excellencey will
            therefore please to attribute my Silence to the Cause above mentioned which will be
            Sufficiently Evident from the Letters Sent upon the first Change of affairs in this
            Quarter & which you must be possessed of before this Reaches you My own Interest
            & Inclinations would Induce me in Every Instance to write your Excellencey
            & Claim a Share of that advice which you are Ever Ready to give & of
            which I have So often Availed myself. But I cannot add to the weight on your Excellencys
            mind Except when it becomes absolutely necessary. In Every Such Case your Excy will hear
            from me Let my Situation be in whatever Quarter of America it may. My other two Letters
            & the Inclosed papers will Enable Your Excy to form as Just an opinion of the Enemys & my Situation as can be come at. They had on
            the Island before General Browns arrival 3717 his & the arrivals Since have
            Increased them to near 7000. Should the French Fleet arrive here
            I can Soon have a Sufficient number of troops to Coopperate with them & I trust
            to give a Decisive Blow to our Enemies I have the Honor to be Dear General with the most
            perfect Sentiment of Esteem & Respect your Excys most obedt Servant
          
            Jno. Sullivan
          
          
            E⟨v⟩ery movement of the Enemy in this Quarter Shall be immediately Communicated. I
              Inclose the Last New port paper.
          
        